IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 DOREL JENKINS,                                : No. 130 EM 2019
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 COMMONWEALTH OF PENNSYLVANIA,                 :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of January, 2020, the “Application for Extraordinary

Jurisdiction or King’s Bench” is DENIED.